
	

114 HR 6435 : To authorize the Directors of Veterans Integrated Service Networks of the Department of Veterans Affairs to enter into contracts with appropriate civilian accreditation entities or appropriate health care evaluation entities to investigate medical centers of the Department of Veterans Affairs.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6435
		IN THE SENATE OF THE UNITED STATES
		December 8, 2016ReceivedAN ACT
		To authorize the Directors of Veterans Integrated Service Networks of the Department of Veterans
			 Affairs to enter into contracts with appropriate civilian accreditation
			 entities or appropriate health care evaluation entities to investigate
			 medical centers of the Department of Veterans Affairs.
	
	
		1.Authority of Directors of Veterans Integrated Service Networks to investigate medical centers of
			 the Department of Veterans Affairs
 (a)In generalThe Director of a Veterans Integrated Service Network of the Department of Veterans Affairs may contract with an appropriate entity specializing in civilian accreditation or health care evaluation to investigate any medical center within such Network to assess and report deficiencies of the facilities at such medical center.
 (b)CoordinationBefore entering into any contract under subsection (a), the Director of a Veterans Integrated Service Network shall notify the Secretary of Veterans Affairs, the Inspector General of the Department of Veterans Affairs, and the Comptroller General of the United States for purposes of coordinating any investigation conducted pursuant to such contract with any other investigations or accreditations that may be ongoing.
 (c)Rule of constructionNothing in this section may be construed— (1)to prevent the Office of the Inspector General of the Department of Veterans Affairs from conducting any review, audit, evaluation, or inspection regarding a topic for which a review is conducted under subsection (a); or
 (2)to modify the requirement that employees of the Department assist with any review, audit, evaluation, or inspection conducted by the Office of the Inspector General of the Department.
				Passed the House of Representatives December 7, 2016.Karen L. Haas,Clerk
